Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 1 of 19         PageID 9138



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                            )
  ELVIS PRESLEY ENTERPRISES,                )
  INC., EPPF, LLC, AND                      )
  GUESTHOUSE AT GRACELAND, LLC,             )
                                            )
        Plaintiffs,                         )
                                            )
  v.                                        )    No. 2:18-cv-2718
                                            )
  CITY OF MEMPHIS, TENNESSEE,               )
                                            )
        Defendant.                          )
                                            )
                                            )

                                     ORDER



       This    is    an    action   under       42   U.S.C.   §   1983     alleging

  retaliation for First Amendment protected conduct.                     Plaintiffs

  Elvis Presley Enterprises, Inc., EPPF, LLC, and Guesthouse at

  Graceland, LLC (collectively “Plaintiffs” or “EPE”) allege that

  the City of Memphis (“the City”), through its attorney, took an

  action adverse to EPE because EPE had filed state court lawsuits

  affecting the City.        (D.E. No. 1 ¶¶ 71-74.)           Defendant the City

  moved for summary judgement (the “Motion”) on February 26, 2020.

  (D.E. No. 199.)         The City supplemented its Motion on July 30,

  2020, and added a motion for attorneys’ fees (the Motion for

  Fees).   (D.E. No. 310.)      The parties have responded and replied.

  (D.E. No. 312; D.E. No. 314; D.E. No. 318-1.)                The City moved to
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 2 of 19          PageID 9139



  exclude testimony from consideration (“Motion to Exclude”) on

  September 14, 2020.     (D.E. No. 316.)          EPE responded to the Motion

  to Exclude on September 28, 2020.                 (D.E. No. 320.)         For the

  following reasons, the Motion to Exclude is DENIED as moot, the

  Motion for Fees is DENIED, and the Motion is GRANTED.

  I.   Background

       EPE owns and operates Graceland, the former home of Elvis

  Presley and a tourist attraction in Memphis, Tennessee. (Pl.’s

  Statement of Additional Undisputed Material Facts, D.E. No. 312-

  2 ¶ 1.)

       In 2014, EPE undertook the Graceland Project, a planned

  redevelopment of Graceland.           (Pl.’s Resp. to Def.’s Statement of

  Undisputed Material Facts, D.E. No. 312-1 ¶ 3.)                     To help fund

  the Graceland Project, EPE submitted EPE’s Economic Impact Plan

  for Graceland Economic Development Area (the “Plan”) to the City,

  Shelby    County,    Tennessee       (the     “County”),   and      the   Economic

  Development Growth Engine Industrial Development Board of the

  City of Memphis and County of Shelby (“EDGE”).                 (Id.)      The Plan

  included a request for tax increment financing, which would

  earmark   a   certain   amount       of    property    taxes   to    support   the

  Graceland Project.           (Id.)        EDGE, the City, and the County

  approved the Plan in late 2014.               (Id. ¶ 5.)

       In   2017,     hoping    to     expand    the    Graceland     Project,   EPE

  submitted its Supplement to Economic Impact Plan for Graceland

                                            2
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 3 of 19        PageID 9140



  Economic Growth Area (the “Supplemental Plan”) to EDGE.                  (Id. ¶

  6.)      The Supplemental Plan requested approval, among other

  things,    of    an     arena   capable   of   seating   6,200    people   (the

  “Arena”).       (Id.)

        While      EDGE    considered     the    Supplemental   Plan,   Memphis

  Basketball,       LLC    (“Memphis    Basketball”)    contacted    the     City.

  (Def.’s Statement of Undisputed Material Fact, D.E. No. 199-1 ¶

  7.)   Memphis Basketball owns and operates the Memphis Grizzlies,

  a National Basketball Association franchise. (Id. ¶ 1.) Memphis

  Basketball contended that the City’s approval of the Arena would

  violate a contract between Memphis Basketball and the City (the

  “Arena Use Agreement”), prohibiting the City from providing

  public financing for competing entertainment facilities.                    (Id.

  ¶ 7.)

        EDGE told EPE that EDGE would not move forward with the

  approval process for the Supplemental Plan based on Memphis

  Basketball’s concerns. (See id. ¶ 11.)

        EPE responded by filing a declaratory judgment action in

  Tennessee Chancery Court.            (D.E. No. 312-1 ¶ 12.)      EPE asked the

  court to interpret the Arena Use Agreement.              (Id.) EPE contended

  that the Agreement did not prohibit the City from approving the

  Arena.    (Id.)       The Chancery Court dismissed the case, concluding

  that EPE had to demand that EDGE consider and vote on the



                                            3
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 4 of 19        PageID 9141



  Supplemental Plan before EPE could seek a declaratory judgment.

  (Id. ¶ 13.)

         In February 2018, after the Chancery Court’s decision, EPE

  asked EDGE to vote on the Supplemental Plan at its next meeting.

  (D.E. No. 312-2 ¶ 18.)        EDGE did not do so.         (See D.E. No. 312-

  1 ¶ 15.)      EPE sued EDGE attempting to force EDGE to vote on the

  Supplemental Plan.         (Complaint, D.E. No. 1 ¶ 56.)            Eventually,

  however, EDGE approved the Supplemental Plan but conditioned its

  approval on a court order or written agreement declaring that

  approval of the Arena would not breach the Arena Use Agreement.

  (Id. ¶ 14)

         The County also approved the request in the Supplemental

  Plan    for   increased    tax   increment        financing   to   support   the

  expanded Graceland Project. (Id. ¶ 16.)               As EDGE had done, the

  County conditioned its approval on a court order or written

  agreement declaring that approval of the Arena would not breach

  the Arena Use Agreement. (Id.)

         In late June 2018, EPE filed a declaratory judgment action

  in Tennessee Chancery Court against the City, Memphis Basketball,

  and the County to determine whether approval of the Arena would

  violate the Arena Use Agreement. (Id. ¶ 17)

         While that case was pending, EPE sought to move forward

  with parts of the expanded Graceland Project.                   (See D.E. No.

  312-1    ¶    19.)   EPE    submitted       its   Application      for   Planned

                                          4
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 5 of 19               PageID 9142



  Development    Approval      (the    “Development         Application”)      to    the

  Memphis and Shelby County Office of Planning and Development

  (the “OPD”) in August 2018.            (Id.)      The Development Application

  included the Arena.       (Id. ¶ 21.)

       The    OPD    neither      approved         nor    denied the Development

  Application.      (See   id.   ¶    27.)       Instead,   it    decided    to     table

  consideration      of    the    Application           indefinitely,       until    the

  Chancery Court litigation over the Arena had concluded. (Id.)

  The OPD’s decision followed instructions from the Memphis City

  Attorney.     (See id.)        In an email, the OPD planning director

  told EPE that:

              Earlier this week, the City Attorney requested
              that [the Development Application] be deferred
              until the pending litigation in Chancery Court
              is concluded. I have conferred with my in-
              house Division attorney and he agrees.
              Therefore, [the Development Application] will
              not be considered . . . until such time as the
              pending legislation [sic] is concluded.

  (Id.)

       EPE had two administrative options following deferral of

  the Development Application.               (Id. ¶ 35.)         EPE could resubmit

  the Development Application without including the Arena as part

  of the application.        (Id.)     EPE could also appeal the decision

  to defer consideration of the Development Application by the OPD

  planning    director.          (Id.)            EPE    has     not   taken      either

  administrative action.         (See id. ¶ 36.)


                                             5
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 6 of 19   PageID 9143



        EPE filed its complaint in this case on October 16, 2018.

  (D.E. No. 1.)      EPE alleges that the City, through the city

  attorney,   blocked   the   OPD   from    considering   the   Development

  Application. (D.E. No. 1 ¶ 82.) EPE alleges that the City did so

  for two reasons. (Id. ¶¶ 82, 91.) The first is punitive.               The

  City wanted to punish EPE for disagreeing with the City about

  the   contract with Memphis Basketball, obtaining EDGE and the

  County’s conditional approvals of the Supplemental Plan, suing

  the City twice in Chancery Court, and commenting publicly about

  those matters.     (Id. ¶ 82.)    The second reason is coercive. The

  City wanted to deter EPE from maintaining its latest suit against

  the City and from pursuing similar conduct designed to protect

  EPE’s rights and interests. (Id. ¶ 91.)

        On November 6, 2018, the City filed a motion to dismiss for

  failure to state a claim.      (D.E. No. 8.)     The motion to dismiss

  was granted on EPE’s state law claims of interference with

  contractual    relationships      and    interference    with   business

  relationships and denied on EPE’s § 1983 claim.          (D.E. No. 63.)

  II. Jurisdiction

        The Court has federal question jurisdiction.              Under 28

  U.S.C. § 1331, district courts have original jurisdiction “of

  all civil actions arising under the Constitution, laws, or

  treaties of the United States.”          EPE asserts a right to relief




                                      6
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 7 of 19   PageID 9144



  against the City under § 1983.       That claim arises under the laws

  of the United States.

  III. Standard of Review

       Under Federal Rule of Civil Procedure 56, on motion of a

  party, the court “shall grant summary judgment if the movant

  shows that there is no genuine dispute as to any material fact

  and the movant is entitled to judgment as a matter of law.”           Fed.

  R. Civ. P. 56(a).      “[T]he moving party is entitled to summary

  judgment when the nonmoving party ‘fails to make a showing

  sufficient to establish the existence of an element essential to

  that party’s case, and on which that party will bear the burden

  of proof at trial.’” George v. Youngstown State University, 966

  F.3d 446, 458 (6th Cir. 2020) (quoting Celotex Corp. v. Catrett,

  477 U.S. 317, 322–23 (1986)).

       The non-moving party has the duty to point out specific

  evidence in the record sufficient to justify a jury decision in

  its favor. See Fed. R. Civ. P. 56(c)(1); InterRoyal Corp. v.

  Sponseller, 889 F.2d 108, 111 (6th Cir. 1989).          When confronted

  with a properly supported motion for summary judgment, the non-

  moving party must set forth specific facts showing that there is

  a genuine dispute for trial.         See Fed. R. Civ. P. 56(c).          A

  genuine dispute for trial exists if the evidence is “‘such that

  a reasonable jury could return a verdict for the nonmoving

  party.’”    See Wasek v. Arrow Energy Servs., 682 F.3d 463, 467

                                      7
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 8 of 19         PageID 9145



  (6th Cir. 2012) (quoting Anderson v. Liberty Lobby, Inc., 477

  U.S.   242,    248    (1986)).     “[I]n      order   to   survive    a   summary

  judgement motion, the non-moving party ‘must do more than simply

  show that there is some metaphysical doubt as to the material

  facts.’”      Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428

  (6th Cir. 2018) (quoting Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 586 (1986)).

         Although summary judgment must be used carefully, it “is an

  integral part of the Federal Rules as a whole, which are designed

  to secure the just, speedy, and inexpensive determination of

  every action[,] rather than a disfavored procedural shortcut.”

  FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir. 2009)

  (internal quotation marks and citations omitted).

  IV. Analysis

         A.     Ripeness

         The City argues that EPE’s retaliation claim is not ripe

  because there has not been a final decision on the Development

  Application.         (D.E. No. 310.)         The Court rejected the City’s

  ripeness claim at the motion to dismiss stage because the Court

  necessarily accepted two assertions made by EPE as true.                      See

  Elvis Presley Enterprises, Inc. v. City of Memphis, Tenn., No.

  2:18-cv-2718, 2019 WL 3804265, at *6 (W.D. Tenn. Aug. 13, 2019)

  (“EPE I”).      At this stage, those assertions no longer need be

  accepted.       First,    the    Court   accepted     that   the     Development

                                           8
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 9 of 19       PageID 9146



  Application did not include the Arena.                See id. at *6 n.9.   This

  meant that EPE had no way to resubmit the Development Application

  without the inclusion of the Arena because the Development

  Application purportedly already did not include the Arena.                  See

  id. It is now clear that the Development Application did include

  the    Arena.   EPE   would   be    able   to    resubmit     the   Development

  Application without the inclusion of the Arena to determine

  whether the Development Application could be approved.                  Second,

  the Court accepted as true that EPE had no right to appeal from

  the indefinite delay of the Development Application.                 See id. at

  *6 n.10.     It is now clear that EPE could appeal the decision to

  delay the Development Application indefinitely.                 The Court must

  consider the City’s ripeness argument again at this stage of the

  litigation.

         Whether a claim is ripe for decision is governed by federal

  law.   See Brown v. Ferro Corp., 763 F.2d 798, 801 (6th Cir. 1985)

  (“The ripeness doctrine not only depends on the finding of a

  case and controversy and hence jurisdiction under Article III,

  but it also requires that the court exercise its discretion to

  determine if judicial resolution would be desirable under all of

  the circumstances.”); see also Leonard v. Planning Bd. of the

  Town of Union Vale, 154 F. Supp. 3d 59, 65 n.5 (S.D.N.Y. 2016)

  (“[W]here,      as    here,   the    basis      for     the   court's   federal

  jurisdiction is the existence of a federal question, federal law

                                         9
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 10 of 19                  PageID 9147



  governs. Therefore, the Court will analyze the ripeness of

  Plaintiffs’ claims under federal law.”).                   The City relies on the

  “finality” requirement, a ripeness doctrine particular to land

  use    cases.      See      Miles    Christi       Religious     Order   v.    Twp.     of

  Northville, 629 F.3d 533, 537 (6th Cir. 2010). Finality requires

  that the relevant regulatory body issue a final decision before

  claims arising from land disputes ripen.                         See id.; see also

  Bannum, Inc. v. City of Louisville, Ky., 958 F.2d 1354, 1362-63

  (6th Cir. 1992) (“By finality we mean that the actions of the

  city   were     such     that       further    administrative       action     by    [the

  plaintiff] would not be productive.”).

                1.     The finality requirement applies to EPE’s claim.

         Although the finality requirement originated in the context

  of takings claims, see Williamson Cty. Reg'l Planning Comm'n v.

  Hamilton      Bank     of    Johnson     City,      473   U.S.    172,   186   (1985),

  overruled on other grounds by Knick v. Twp. of Scott, 139 S. Ct.

  2162 (2019), two Sixth Circuit cases have extended the finality

  requirement to First Amendment retaliation claims, see Dubuc v.

  Twp. of Green Oak, 406 F. App'x 983, 990-91 (6th Cir. 2011);

  Insomnia, Inc. v. City of Memphis, 278 F. App'x 609, 616 (6th

  Cir. 2008).        The Insomnia court adopted the following two-prong

  test for determining whether the finality requirement should

  preclude a First Amendment retaliation claim: “‘(1) whether the

  [plaintiffs] experienced an immediate injury as a result of [the

                                                10
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 11 of 19            PageID 9148



  defendant's] actions and (2) whether requiring the [plaintiffs]

  to   pursue    additional     administrative         remedies    would     further

  define their alleged injuries.’”             Insomnia, 278 F. App’x at 615

  (quoting Murphy v. New Milford Zoning Comm'n, 402 F.3d 342, 351

  (2d Cir. 2005)).

         In   Insomnia,   plaintiffs       claimed      their     application       to

  subdivide two parcels of land into three was denied because of

  animus against adult businesses.              Id. at 610-11.         The Land Use

  Control     Board,   which    had    denied    the    application,        required

  plaintiffs to resubmit it as a planned development, rather than

  a subdivision.       Id. at 611.     Plaintiffs instead appealed to the

  City Council, which rejected the appeal.                Id.     Plaintiffs then

  filed suit in federal court.           Id.

         The finality requirement applied in Insomnia based on the

  two-prong Murphy test.         Insomnia, 278 F. App’x at 615-16; see

  Murphy, 402 F.3d at 351.        Under the first prong, plaintiffs had

  not suffered an immediate injury because if they had resubmitted

  their application as a planned development “there [was] a chance

  that   their    proposal     [would]    be    approved”       and    “under    such

  circumstances, Plaintiffs [would] be entitled to proceed with

  the subdivision of their land,” which would “obviate the need

  for federal review.”          Id. at 615.         Under the second prong,

  requiring      resubmission     of     the    application       as    a   planned

  development would, if the plan were rejected, “further define

                                         11
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 12 of 19          PageID 9149



  the    contours    of    Plaintiffs’         claim   of     First     Amendment

  retaliation.”     Id. at 616.

                          EPE has experienced no immediate injury.

        EPE contends not only that it has suffered an immediate

  injury, but that, because its injury arises outside the land use

  context altogether, the finality requirement should not apply.

  EPE claims that the retaliatory act was not the OPD’s decision

  to delay indefinitely, but the city attorney’s interference with

  the OPD’s decision.

        EPE’s    injury    arises    in       the   context    of      land    use.

  Interference by the city attorney, on its own, would not be an

  injury.    In Dubuc, the city attorney advised the Building Zoning

  Administrator to issue no more permits for construction work on

  a parcel because plaintiffs had filed a lawsuit against the city.

  Dubuc, 406 F. App’x 983, 985 (6th Cir. 2011).                       Despite the

  retaliatory action by the city attorney, the ripeness issue was

  “tied to [the] finality of the underlying land use decision.”

  EPE I, 2019 WL 3804265, at *6 n.11; see Dubuc, 406 F. App’x at

  990-91.    In this case, despite the alleged retaliation by the

  city attorney, the injury stems from the land use decision.                   EPE

  I, 2019 WL 3804265, at *10 n.14 (“The source of EPE's harm is

  the OPD's decision, allegedly instructed by the city attorney,

  to    defer    consideration      of        the   Development       Application

  indefinitely.”).

                                         12
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 13 of 19   PageID 9150



        EPE also alleges immediate injury stemming from the OPD’s

  decision to delay the Development Plan indefinitely.           EPE claims

  that it is now subject to a “Kafkaesque nightmare” of bureaucracy

  requiring it to resubmit the Development Plan without the Arena

  or to appeal the OPD’s decision.         Resubmitting an altered plan

  (Insomnia) and appealing from an adverse land use decision

  (Dubuc), EPE’s available administrative remedies, are exactly

  the administrative remedies that were available in the Sixth

  Circuit cases applying the finality requirement to retaliation

  claims.    See Insomnia, 278 F. App’x at 615 (“If Plaintiffs file

  a renewed plan as a proposed development . . . .”); Dubuc, 406

  F. App’x at 991 (“Pursuing this ability to appeal . . . .”).

  Implicit in those decisions is that pursuit of the administrative

  remedies themselves cannot be the immediate injury.           See Dubuc,

  406 F. App’x at 991; Insomnia, 278 F. App’x at 615.

        EPE alleges that it faces the costs of its inability to

  move forward with development because of the OPD decision to

  delay the Development Application indefinitely.          That is exactly

  the type of non-immediate injury that plaintiffs in Dubuc and

  Insomnia faced.      See Dubuc, 406 F. App’x at 990-91; Insomnia,

  278 F. App’x at 615.

        EPE has experienced no immediate injury.

                          Requiring finality would “further define the
                          contours” of the retaliation claim.


                                      13
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 14 of 19       PageID 9151



        The alleged injuries could be further defined by pursuit of

  administrative       remedies.       That     demonstrates      the    finality

  requirement should be applied to EPE’s claim.                As in Insomnia,

  if a resubmission of the Development Plan that did not include

  the Arena were denied, or an appeal were denied, those denials

  would “further define the contours” of EPE’s retaliation claim

  because     denial     could   be   evidence    of    further    retaliation.

  Insomnia, 278 F. App’x at 616.

        Because EPE has experienced no immediate injury and any

  injury    would   be    further     defined    by    EPE’s   pursuit    of   its

  administrative remedies, the finality requirement applies to

  EPE’s claims.

              2.    EPE has not received a final decision, and so its
                    claim fails to satisfy the finality requirement.

        The finality requirement can be satisfied by exhaustion of

  administrative remedies or futility.                See Bannum, 958 F.2d at

  1363 (“This test, of course, can be met by the exhaustion of

  remedies.     It can also be met by other evidence and can be

  satisfied prior to compliance with all the required procedures.

  . . .     The ‘futility exception’ to the threshold requirement of

  finality . . . is but another way of articulating the analysis

  explained above.”).       The City asserts that EPE has not exhausted

  its administrative remedies.          EPE has not claimed that it would

  be futile to do so.


                                         14
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 15 of 19                   PageID 9152



         The    undisputed          evidence       shows       that      EPE     had     two

  administrative options.             (See D.E. No. 312-1 at 8515-16.)                   EPE

  could revise its application such that the Arena was not included

  as     part   of    the     Development      Application         and     resubmit      the

  Development Application for consideration.                          (Id.)     EPE could

  appeal the decision to the Memphis and Shelby County Board of

  Adjustment.        (Id.)

                              Failure to pursue either of its remedies
                              renders EPE’s claim unripe.

         It is not apparent that an appeal would not resolve EPE’s

  harm.     For example, in Dubuc, the city attorney directed the

  Building      Zoning      Administrator         to    stop     issuing      construction

  permits for plaintiffs’ parcel.                      The issue was not that the

  permits had yet to be decided.               Even if the delayed permits had

  been    constructively        denied,     the        First   Amendment       retaliation

  claim    would     not     have    been   ripe       because    plaintiffs      had    not

  appealed that denial.             Dubuc, 406 F. App’x at 990-91.               The claim

  was not ripe because it was “not apparent that [plaintiffs’]

  issues could not be resolved with further administrative action.”

  Id. at 991.

         EPE’s claim could also be resolved by resubmitting the

  Development Plan without inclusion of the Arena.                            In Insomnia,

  resubmission of the subdivision plan as a planned development

  was required to give the city more control.                         Insomnia, 278 F.


                                             15
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 16 of 19    PageID 9153



  App’x at 615.      If the Arena were removed from the Development

  Plan and the Development Plan were resubmitted, giving the City

  assurance that there would be no violation of the Arena Use

  Agreement, “there is a chance [plaintiffs’] proposal will be

  approved.”    Insomnia, 278 F. App’x at 615.

                          Finding EPE’s claim unripe promotes policy
                          considerations.

        As in Insomnia, three of four policy concerns promoted by

  finality are furthered by finding that there has been no final

  decision in this case.       Insomnia, 278 F. App’x at 616.

        First, “requiring a claimant to obtain a final decision

  from a local land use authority aids in the development of a

  full record.”     Id. at 613 (quoting Murphy, 402 F.3d at 348).           In

  this case, a fuller record developing the contours of the injury

  would help the Court make its determination about whether a

  “person of ordinary firmness” would be deterred by that injury

  from continuing protected First Amendment conduct. See Thaddeus-

  X v. Blatter, 175 F.3d 378, 397 (6th Cir. 1999).

        Second, finality “enforces the long-standing principle that

  disputes     should    be   decided    on   non-constitutional       grounds

  whenever possible.”         Insomnia, 278 F. App’x at 613 (quoting

  Murphy, 402 F.3d at 348).           If relief can be had through the

  administrative process in this case, which cannot be determined

  without    requiring    finality,     the   Court   can   avoid   “judicial


                                        16
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 17 of 19                PageID 9154



  entanglement in [a] constitutional dispute[].”                          Id. (quoting

  Murphy, 402 F.3d at 348).

         Third, “federalism principles also buttress the finality

  requirement.”        Id. (quoting Murphy, 402 F.3d at 348).                 Requiring

  a final decision about the land use issue in this case “evinces

  the judiciary’s appreciation that land use disputes are uniquely

  matters of local concern more aptly suited for local resolution.”

  Id. (quoting Murphy, 402 F.3d at 348).

         B.    Attorney’s Fees

         The   City    argues     that    it       is   entitled   to   an    award     of

  attorneys’ fees pursuant to 42 U.S.C. § 1988(b).                             “[W]hile

  prevailing plaintiffs are entitled to attorneys[’] fees under

  that   statute      in    all   but    special        circumstances,       prevailing

  defendants     are       entitled      to    attorneys[’]        fees      much    less

  frequently.”        Wolfe v. Perry, 412 F.3d 707, 720 (6th Cir. 2005).

  “[A] prevailing defendant should only recover upon a finding by

  the district court that ‘the plaintiff’s action was frivolous,

  unreasonable, or without foundation, even though not brought in

  subjective bad faith.’”             Wayne v. Village of Sebring, 36 F.3d

  517, 530 (6th Cir. 1994) (quoting Hughes v. Rowe, 449 U.S. 5, 14

  (1980)) (emphasis in original).              “Application of these standards

  requires inquiry into the plaintiffs’ basis for bringing suit.”

  Smith v. Smythe-Cramer Co., 754 F.2d 180, 183 (6th Cir. 1985).

  “The Supreme Court has noted, however, that ‘[i]n applying these

                                              17
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 18 of 19        PageID 9155



  criteria, it is important that a district court resist the

  understandable temptation to engage in post hoc reasoning by

  concluding that, because a plaintiff did not ultimately prevail,

  his action must have been unreasonable or without foundation.’”

  Wolfe, 412 F.3d at 720 (quoting Christiansburg Garment Co. v.

  EEOC, 434 U.S. 412, 421-22 (1978)).

        Although, as the City argues, EPE’s allegation that the

  Arena   was   not     included     in   the   Development   Application       was

  inaccurate, EPE’s suit is not frivolous, unreasonable, or without

  foundation.     The City relies on Owens v. Swan, 962 F. Supp. 1436

  (D.   Utah    1997)    for   the    proposition    that    an    inaccurate   or

  untruthful representation to the Court warrants an award of fees

  to the prevailing defendant.            However, in Owens, the inaccurate

  representation formed the basis for a claim in the complaint.

  Owens, 962 F. Supp. at 1442 (“[T]he record establishes that

  plaintiffs’ amended complaint . . . was based on a factual

  allegation      which    was       untrue”).       Here,        the   inaccurate

  representation was important, but ancillary, to the alleged

  retaliation that formed the basis for EPE’s claim.                    The Court

  declines to award attorneys’ fees under 42 U.S.C. § 1988(b).

   V.   Conclusion

        For the forgoing reasons, the Motion to Exclude is DENIED

  as moot, the Motion for Fees is DENIED, and the Motion is GRANTED.




                                          18
Case 2:18-cv-02718-SHM-atc Document 321 Filed 10/21/20 Page 19 of 19   PageID 9156



        So ordered this _21st_ day of October, 2020.



                                      /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      19
